L. HAND, Circuit Judge.
This appeal is from the judgment in an action, a companion of Edward B. Marks Music Corporation v. Jerry Vogel Music Co., Inc., 2 Cir., 140 F.2d 266, which concerned the song, “December and May,” and the opinion in which is handed down herewith. The facts were as follows. One, Singer, a producer of plays, engaged a man named Howard to compose the music, and Hough and Adams to write the words, of a song which he used in a musical play. Howard did compose some music and sent it to Singer, who gave it to Hough and Adams, who composed words to fit the tune. Howard, Hough and Adams assigned their interests to one, Harris, who published and copyrighted the song on February 1, 1909. On February 1, 1936, within the last year of the copyright, Howard applied for its renewal as a “musical composition.” Adams did the same on May 20, 1936, and Hough, on May 29th. Howard assigned all his rights to the plainiff on March 3, 1936; Adams assigned his to the defendant on May 27, 1936; and Hough assigned his on August 3, 1936.
This is even a stronger situation for the defendant than in the case of “December and May”, and we need add nothing to what we said in disposing of-that appeal.
Judgment affirmed.